
	
		II
		110th CONGRESS
		2d Session
		S. 2588
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2008
			Mrs. Feinstein (for
			 herself, Mrs. Hutchison,
			 Mrs. Boxer, Mr.
			 Kyl, Mr. Schumer,
			 Mr. Cornyn, Mr.
			 Durbin, Mr. McCain,
			 Mr. Bingaman, Mr. Craig, Ms.
			 Cantwell, Mr. Domenici, and
			 Mr. Crapo) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To require that funds awarded to States and political
		  subdivisions for the State Criminal Alien Assistance Program be distributed not
		  later than 120 days after the last day of the annual application
		  period.
	
	
		1.Short titleThis Act may be cited as the
			 Ensure Timely SCAAP Reimbursement
			 Act.
		2.Distribution of SCAAP
			 compensationSection 241(i) of
			 the Immigration and Nationality Act (8 U.S.C. 1231(i)) is amended by
			 adding at the end the following:
			
				(7)Any funds awarded to a State or a political
				subdivision of a State, including a municipality, for a fiscal year under this
				subsection shall be distributed to such State or political subdivision not
				later than 120 days after the last day of the application period for assistance
				under this subsection for that fiscal
				year.
				.
		
